Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  March 6, 2015                                                         Robert P. Young, Jr.,
                                                                                   Chief Justice

  151034 & (27)                                                          Stephen J. Markman
                                                                             Mary Beth Kelly
                                                                              Brian K. Zahra
                                                                      Bridget M. McCormack
                                                                            David F. Viviano
  JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,                                   Richard H. Bernstein,
  JOHN DOE 4, JOHN DOE 5, JOHN DOE 6,                                                   Justices
  and JOHN DOE 7, on behalf of themselves
  and a class of all others similarly situated,
                 Plaintiffs-Appellees,
  v                                               SC: 151034
                                                  COA: 324602
                                                  Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF MICHIGAN DEPARTMENT
  OF CORRECTIONS, DEPUTY DIRECTOR
  OF MDOC CORRECTIONAL FACILITIES
  ADMINISTRATION, FORMER DEPUTY
  DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, CHIEF
  DEPUTY DIRECTOR OF MDOC
  CORRECTIONAL FACILITIES
  ADMINISTRATION, WARDEN OF CARSON
  CITY CORRECTIONAL FACILITY, WARDEN
  OF CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, WARDEN OF GUS HARRISON
  CORRECTIONAL FACILITY, WARDEN OF
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY, WARDEN OF OAKS
  CORRECTIONAL FACILITY, WARDEN OF
  THUMB CORRECTIONAL FACILITY,
  WARDEN OF CHIPPEWA CORRECTIONAL
  FACILITY, WARDEN OF MARQUETTE
  BRANCH PRISON, and WARDEN OF
  BELLAMY CREEK CORRECTIONAL
  FACILITY,
             Defendants-Appellants.
  _________________________________________/
                                                                                                               2


       On order of the Court, the motion for immediate consideration is GRANTED.
The application for leave to appeal the January 16, 2015 order of the Court of Appeals is
considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
REMAND this case to the Court of Appeals for consideration as on leave granted. The
motion for stay is GRANTED. Trial court proceedings are stayed pending the
completion of this appeal. On motion of a party or on its own motion, the Court of
Appeals may modify, set aside, or place conditions on the stay if it appears that the
appeal is not being vigorously prosecuted or if other appropriate grounds appear.

       We direct the Court of Appeals’ attention to the fact that on October 22, 2014, we
also remanded John Doe 1 v Dep’t of Corrections (COA Docket Nos. 321013, 321756) to
the Court of Appeals for consideration as on leave granted.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 6, 2015
       d0303
                                                                             Clerk